 In the Matter of THE DRACKETTCOMPANY, EMPLOYERandINTERNA-TIONAL CHEMICALWORKERSUNION,A. F. L.,PETITIONERCase No. 9-RC-513.-Decided October 19, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before WilliamNaimark, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this, case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit:The Petitioner seeks a unit limited to laboratory technicians, calledJunior Control Technicians, Junior Research Technicians, Intermedi-ate Control Technicians. Intermediate Research Technicians, SeniorControl Technicians, and Senior Research Technicians, employed inthe Employer's Sharonville and Cincinnati, Ohio, plants.The Em-ployer contends that the employees whom the Petitioner requestsare professional employees, like the remaining employees in itslaboratories, and that therefore only a unit embracing all laboratoryemployees is appropriate.The two laboratories are devoted to research and control work, withemployees sometimes interchanged between them and a Chief Control1The Employer'smotion to dismiss thepetition,on the groundthat the Petitionerdoes not intend to represent the employees involved,isdenied.We aresatisfied, uponthe entire record, that the Petitionerispreparedto represent the employeeson whosebehalf itfiled its petition.In any event,if the Petitioner wins theelection hereinafterdirected, theEmployer will only be obligated to bargain with the certified labor organiza-tion.86 N. L.R. B., No. 90.646 THE DRACKETT COMPANY647Chemist and an Acting Research Director responsible for each typeof work in both laboratories.Junior Research Techniciansweigh,inject, and care for the rats used in the experiments.Junior ControlTechniciansprepare samples and make routine control tests involv-ing limited discretion in determining results.Employees in thesetwo groups are required to have pursued a basic chemistry course,with some laboratory experience desired.Intermediate ResearchTechnicianswork on a higher level than Junior Research Techniciansand exercisegreater individual discretion.They conduct acidity-alkalinity reactions and prepare basic chemical solutions.Intermed-iate ControlTechniciansdo similar,but somewhat more complex work,than their junior counterparts.All. intermediate technicians arerequired to have 2 years of general college education, with a collegecourse in chemistry for research men and a "knowledge of chemistry"for control men.Senior Research Technicianswork on various re-search projects; they direct the junior technicians and exercise con-siderable judgment and discretion in their work.They are requiredto have a Bachelor of Science degree or its equivalent in experience.Senior Control Techniciansconduct complicated technical tests.They exercise a high degree of independent judgment in their workand must have a Bachelor of. Science degree in chemistry or its equiv-alent,with a knowledge of laboratory techniques and of organic,qualitative and quantitative chemistry.The Employeralso prefersthat they have from 3 to 5 years' laboratoryexperience.The remaining laboratory workers, whose standingas professionalemployees is not questioned by the parties,are engineers,consultants,and chemists, and their work requires a very advanced scientific edu-cation in the field of chemistry.Although the Employer does not consider the work of the juniorand intermediate technicians to be standardized,we are satisfied, onthe record as a whole,that these employees are not professional em-ployees within the meaning of Section 2 (12) of the Act.2As theyare undoubtedly skilled employees, working apart from the regularproduction and maintenance employees in the plant proper, it isclear that they are joined by such a community of interest as to war-rant their establishment in a separate bargaining unit as requestedby the Petitioner.32Matter of Celanese Corporation of America,81 N. L.It.B. 1041.'See Matter of Link-Belt Company,Pacific Division,71N. L.It. B. 1376.We note particularly that the technicians have been excluded from past bargainingcontracts between the Petitioner and the Employer covering production and maintenanceemployees,and that no other labor organization seeks to represent them together with theprofessional employees in the laboratories.Cf.Matter of Westinghouse Electric Corp.,80 N. L. It. B. 591. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs set forth above, however, the senior technicians are much morehighly trained than the junior and intermediate technicians, and theirwork does require a high degree of individual judgment.As "projectleaders" they direct the work of the lower grade technicians.4 Further,the senior technicians are paid between $21.5 and $300 per month,while the lower grades receive between $168 and $215. In view ofthe high educational requirements, the degree of skill, and the respon-sibility incident to the senior technician classifications, we believethat these employees are professional employees and shall thereforeexclude them from the unit herein found appropriate.5Accordingly, we find that all Junior Control Technicians, JuniorResearch Technicians, Intermediate Control Technicians, and Inter-mediate Research Technicians employed in the laboratories of theEmployer's Sharonville and Cincinnati, Ohio, plants, excludingSenior Control Technicians, Senior Research Technicians, all otherlaboratory employees, and all supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesiri the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by International Chemical Workers Union, A. F. L.Although theoretically possible, it is only on rare occasions that any of the junioror intermediate technicians act as"project leaders."5Matter of E. R. Squibb&Sons,83 N.L. R. B. 792.